ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Favor Company                                 )      ASBCA No. 58843
                                              )
Under Contract No. 000000-00-0-0000           )

APPEARANCE FOR THE APPELLANT:                        Mr. Majid Hamid
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Nancy J. Lewis, JA
                                                      Trial Attorney

             OPINION BY ADMINISTRATIVE JUDGE DICKINSON ON
               APPELLANT'S MOTION FOR RECONSIDERATION

        By decision dated 16 October 2014 this appeal was dismissed for lack of
jurisdiction. Appellant Favor Company (Favor) timely filed a motion for
reconsideration. The government has opposed the motion.

        We dismissed the appeal on the basis that it has not been alleged that we have
jurisdiction over the alleged contract under anything other than the Contract Disputes
Act (CDA) and there is no evidence in the record of a claim submitted by Favor to a
contracting officer (CO) for a final decision under the CDA. It is well established that
the linchpin of our jurisdiction under the CDA is a proper claim submitted to a CO for
decision. 41U.S.C.§605 1; Zara Co., ASBCA No. 58632, 14-1BCA~35,588;
The Boeing Co., ASBCA No. 57490, 12-1BCA~34,916 at 171,676. Because it is a
jurisdictional prerequisite, compliance with 41 U.S.C. § 605 is mandatory and strictly
enforced. Sharman Co. v. United States, 2 F.3d 1564, 1568-69 (Fed. Cir. 1993).

       Prior to dismissing the appeal for lack of jurisdiction, there had been multiple
requests from the government and the Board to appellant to produce a copy or any
other evidence of a proper CDA claim submitted to a CO for decision. Such evidence
was never produced. In its motion for reconsideration and its reply to the
government's opposition, appellant still has not produced evidence of a proper claim.

1
    Effective 4 January 2011, 41 U.S.C. § 605 was re-codified as 41 U.S.C. § 7103, with
         no substantive change. Because the relevant facts at issue in this appeal
         occurred prior to 2011, we refer to the section number prior to the
        re-codification.
    We, therefore, remain without jurisdiction to consider the present appeal under the
    CDA.

                                       CONCLUSION

           Appellant's motion for reconsideration is denied.

           Dated: 17 December 2014




                                                    Admin" rative Judge
                                                    Arme Services Board
                                                    of Contract Appeals


    I concur                                        I concur




    Administrative Judge                            Administrative Judge
    Acting Chairman                                 Vice Chairman
    Armed Services Board                            Armed Services Board
    of Contract Appeals                             of Contract Appeals


         I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 58843, Appeal of Favor
    Company, rendered in conformance with the Board's Charter.

          Dated:


                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                              2

l